DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 3, 5, 9, 12-13, 35-37 have been amended. Claims 2, 4, 6-8, 10-11, 14, 16, 18, 21, 23-24 and 27 have been canceled. Claims 15, 17, 19-20, 22, 25-26 and 38-39 are as previously presented. Claims 28-34 are withdrawn from consideration. Claims 1, 3, 5, 9, 12-13, 15, 17, 19-20, 22, 25-26 and 35-39 are currently examined. 
Status of Objections and Rejections 
The rejection set forth within the previous office action has been modified as necessitated by the applicant’s amendments. 
Claim 39 is objected to because of the following informalities:  Claim 39 depends on claim 30, which is canceled. The examiner thinks the claim 39 is meant to depend on claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9, 12-13, 15, 17, 19-20, 22, 25-26, 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection is over the tern “self-supporting” which appears within the independent claims 1, 15 and 20 and throughout the dependent claims. The applicant comes closest to defining the term within instant specification paragraph [0045] which states: “As used herein, a “self-supporting mass” relates to a mass which is not deposited or mounted on a support prior to its incorporation in an electrochemical battery.” The examiner has previously used Bartlett (US 2006/0201801), as Bartlett discloses a similar structure to the instant claimed invention. However, the applicant has taken the stance that because Bartlett states: “may lack adequate mechanical strength.” Thus, Bartlett is not self-supporting. The applicant also states that the examiners broadest reasonable interpretation is unreasonable. Thus, even through the applicant has set forth a sort of definition it bounds of the claim are still indefinite i.e. how much strength is required to be adequate strength? Should a specific test be performed? Does a specific method of production need to be preformed? NOTE: that Bartlett discloses the use of palladium which is the same material as the instant specification, it is used within the same portion of the battery and has overlapping thickness and the same pore sizes. Therefore, the applicants arguments have necessitated a 112 rejection over the term and more clarification of the term is need. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 9, 12, 13, 15, 17, 19, 20, 22, 25, 26 and 35-39  are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2006/0201801), and further in view of Tao (US 2003/0143400) or Swider  (US 2005/0084739) or Ketcham (US 2006/0029860) or Yoshida (US 2007/0202414) or Buiel (US 2009/0103242). 
As to claim 1, Bartlett discloses am anode component (figure 1, negative electrode, [0039], [0009]) for use in an electrochemical battery (figure 1, [0009] and [0039]), wherein the anode component consist of a self-supporting porous metal substrate (figure 1, negative electrode, as see within the figure it is self-supporting, [0009], [0013] and [0015], show that it is palladium and thus metal), wherein the self-supporting porous metal substrate is electrically conductive (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus electrically conductive) wherein the self-supporting porous metal substrate consists of a metal (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus a metal) having a plurality of pores ([0018] and [0023]-[0025]) capable of ion insertion and extraction (figure 1 and [0039]), the plurality of pores having an average diameter ranging from about 0.1 to 40 nano meters ([0018] and [0023]-[0025], 1 through 10 nano meters).
Modified Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015], Bartlett) and thus is silent to wherein the metal is copper. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use copper in place of palladium as a mere simple substitution of one known element for another 
As to claim 3, modified Bartlett does not specifically state wherein, the anode component has a specific capacity in the electrochemical battery that is greater than about 350 Ah/kg. However, Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015]). Which is the same as the instant specification paragraph [0044]. Furthermore, modified Bartlett discloses wherein the metal is copper (as seen within claim 1 above). Thus, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 5, Bartlett as modified by Xu discloses wherein the average diameter of the plurality of pores is from about 1 to 10 nm ([0018], [0023], Bartlett).
As to claims 9, modified Bartlett discloses wherein the self-supporting porous metal substrate has a pore size distribution having a peak ranging from about 0.5 to 4 micrometer pore diameter ([0029], [0018] and [0025], Bartlett) and multiple peaks ranging from about 0.1 to 20 nanometers ([0018], Bartlett). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  
As to claims 12 and 13, modified Bartlett discloses wherein the metal is copper (as seen within claim 1 above). However, modified Bartlett is silent to wherein the self-supporting porous metal substrate is prepared by sintering a plurality of copper nanoparticles and/or a copper metal precursor to form the self-supporting porous metal substrate (claim 12) and 
As to claim 15, Bartlett discloses an electrochemical battery (figure 1, [0001], [0002], [0008], [0009]) comprising an electrolyte ([0002], [0006], [0021], [0031] and [0032]), a cathode (figure 1 and figure 7, [0032] and [0045], active material) and a current collector in communication with an external face of the cathode (figure 1 and 7, [0032], Ni current collector base coated with Ni(OH)2 active material); an anode component consist of a self-supporting porous metal substrate (figure 1, negative electrode, as see within the figure it is self-supporting, [0009], [0013] and [0015], shows that the negative electrode can be porous palladium), and a separator positioned between the cathode and the anode component ([0002], see MPEP 2143 I A, if it should be considered that the separator is not present, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add the separator as a mere combining prior art elements according to known methods to yield predictable results), wherein the self-supporting porous metal substrate is electrically conductive (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus electrically conductive) consists of a metal (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus a metal) having a plurality of pores ([0018] and [0023]-[0025]) capable of ion insertion and extraction (figure 1 
Modified Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015], Bartlett) and thus is silent to wherein the metal is copper. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use copper in place of palladium as a mere simple substitution of one known element for another to obtain predictable results i.e. metals within anodes (see MPEP 2143 I (B) and Tao [0059]; Swider claims 9 and 38; Ketcham [0040]; Yoshida [0051] and Buiel [0082] to show that palladium and copper are a mere simple substitution). 
As to claim 17, modified Bartlett does not specifically state wherein, the component has a specific capacity in the electrochemical battery that is greater than about 350 Ah/kg. However, Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015]). Which is the same as the instant specification paragraph [0044]. Furthermore, modified Bartlett discloses wherein the metal is copper (as seen within claim 15 above). Thus, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).
As to claim 19, Bartlett as modified by Xu discloses wherein an average diameter of the plurality of pores is from about 1 to 10 nm ([0018], [0023], Bartlett). 
As to claim 20, Bartlett discloses an electrochemical battery (figure 1, [0001], [0002], [0008], [0009]) comprising: an electrolyte ([0002], [0006], [0021], [0031] and [0032]), a cathode (figure 1 and figure 7, [0032] and [0045], active material) and a current collector in communication with an external face of the cathode (figure 1 and 7, [0032], Ni current collector base coated with Ni(OH)2 active material); an anode component consist of a self-supporting porous metal substrate (figure 1, negative electrode, as see within the figure it is self-supporting, [0009], [0013] and [0015], the anode can be porous palladium), and a separator positioned between the cathode and the anode component ([0002], see MPEP 2143 I A, if it should be considered that the separator is not present, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add the separator as a mere combining prior art elements according to known methods to yield predictable results), wherein the self-supporting porous metal substrate is electrically conductive (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus electrically conductive) consists of a metal (figure 1, negative electrode, [0009], [0013] and [0015], the material is palladium and thus a metal) having a plurality of pores ([0018] and [0023]-[0025]) capable of ion insertion and extraction (figure 1 and [0039]), and wherein the anode component acts as an anode and a current collector in the electrochemical battery (figure 1, though out the specification the denoted portion is the anode and there is no mention of an anode current collector and thus the competent is both, also see MPEP 2112.01). 
Modified Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015], Bartlett) and thus is silent to wherein the metal is copper. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use 
As to claim 22, modified Bartlett discloses wherein the self-supporting porous metal substrate has a pore size distribution having a peak ranging from about 0.5 to 4 micrometer pore diameter ([0029], [0018] and [0025], Bartlett) and multiple peaks ranging from about 0.1 to 20 nanometers ([0018], Bartlett). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  
As to claims 25 and 26, modified Bartlett discloses wherein the metal is copper (as seen within claim 15 above). However, modified Bartlett is silent to wherein the self-supporting porous metal substrate is prepared by sintering a plurality of copper nanoparticles and/or a copper metal precursor to form the self-supporting porous metal substrate (claim 25) and wherein the self-supporting porous metal substrate is prepared by providing a copper-contain alloy and chemical or electro chemically de-alloying the copper-containing alloy to form the self-supporting porous metal substrate (claim 26). However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113 l). Thus, as modified Bartlett discloses the same structure as the instant claimed invention the instant claimed limitations are meet.
As to claim 35 and 36, modified Bartlett does not specifically state wherein, the anode component has a specific capacity in the electrochemical battery that is less than about 350 Ah/kg. However, Bartlett discloses wherein the metal is palladium ([0009], [0013] and [0015]). prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claims 37-39, modified Bartlett is silent to wherein, a volume of the plurality of pores in the self-supporting porous metal substrate have a range of about 0.00001 to 0.01 centimeters cubed per gram. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the volume of the plurality of pores within the self-supporting porous metal substrate as an optimization through routine experimentation (see MPEP 2144.05 II A). This is because the Bartlett already discloses optimizing the pore number density which is the amount of pores per given surface area ([0024]). Thus, by optimizing the amount of pores per surface area throughout the material, this will also yield a pore volume within the material. MPEP 2144.05 II A states: “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the volume of the plurality of pores within the self-supporting porous metal substrate as a result effective variable because as the pore volume increases the surface area would also increase and thus the reaction sites would increase. However, as the pore volume increases the structural integrity of the material would decrease, as would the complexity of handling a brittle material also increases (see MPEP 2144.05 II B). 
Claims 9 and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2006/0201801) as modified by Xu (US 2011/0114254) as applied to claims 1 and 15 above, and further in view of Takita (US 2009/0087750).
As to claims 9 and 22, should it be considered that modified Bartlett is silent to wherein the self-supporting porous metal substrate has a pore size distribution having a peak ranging from about 0.5 to 4 micrometer pore diameter and multiple peaks ranging from about 0.1 to 20 nanometers. Takita discloses a microporous membrane for a battery ([0010] and [0011]) wherein, microporous membrane of the present invention exhibits a pore size distribution curve obtained by mercury intrusion porosimetry having a first peak at a pore size of from 0.01 to 0.08 microns, and second to fourth peaks at pore sizes of more than 0.08 microns and 1.5 microns or less ([0126]). It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the pore size peak distribution from Takita within Bartlett as modified by Xu because of improved electrolyte absorption ([0126]). Additionally it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the pore size distribution from Takita within Bartlett as modified by Xu as an a mere combining prior art elements according to known methods to yield predictable results i.e. pore size distribution with pores material within batteries (see MPEP 2143 I A) baring any criticality or unexpected results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
Claims 1, 3, 5, 12, 13, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2011/0114254).
As to claim 1, Xu discloses a anode component ([0005], figure 1 #30, [0063]) for use in an electrochemical battery (suitable for use within a lithium ion battery, [0005]), wherein the anode component consist of a self-supporting porous metal substrate (metal substrate, figure 1 #30 [0063], note the pores #40 within the metal substrate, also [0061]- [0068] discuss the pores), wherein the self-supporting porous metal substrate is electrically conductive ([0006], [0062] and [0063], the material is copper and copper is electrically conductive), and wherein the self-supporting porous metal substrate consist of copper ([0006], [0062] and [0063]) having a plurality of pores capable of ion insertion and extraction ([0006], [0062] and [0063], the material is copper which is the same as the instant claimed invention and thus would have the same properties, see MPEP 2112.01; Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
Xu does not specifically state wherein, the plurality of pores has an average diameter of from about 0.1 to 40 nano-meters. However, Xu discloses wherein the plurality of pores has an size range of from 0.005 microns to 20 microns ([0068], which is 5 nano-meters to 20 microns; furthermore [0052] states the pore size typically refers to average pore size thus any number within the range is an acceptable average pore size and also discusses that pores are classified as there diameters and thus showing diameter and size as equivalent). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05). Furthermore, Xu throughout the discloser discusses the preferred embodiment as being macro porous ([0005]) and that macro porous material 
As to claim 3, Xu discloses wherein, the component has a specific capacity in the electrochemical battery that is greater than about 350 Ah/kg ([0007], [0065]).
As to claim 5, Xu does not specifically state wherein, the average diameter of the plurality of pores is from about 1 to 10 nano-meters. However, Xu discloses wherein the plurality of pores has an size range of from 0.005 microns to 20 microns ([0068], which is 5 nano-meters to 20 microns; furthermore [0052] states the pore size typically refers to average pore size thus any number within the range is an acceptable average pore size and also discusses that pores are classified as there diameters and thus showing diameter and size as equivalent). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05). Lastly, per MPEP 2144.05 II A states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
As to claim 12, Xu is silent to wherein the self-supporting porous metal substrate is prepared by sintering a plurality of copper nanoparticles and/or a copper metal precursor to form the self-supporting porous metal substrate. However, even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113 l.). Thus as Xu discloses a component (composite anode, [0005], 
As to claim 13, Xu is silent to wherein the self-supporting porous metal substrate is prepared by providing a copper-contain alloy and chemical or electro chemically de-alloying the copper-containing alloy to form the self-supporting porous metal substrate. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113 l.). Thus as Xu discloses a component (composite anode, [0005], figure 1 #10, [0063]) for use in an electrochemical battery (suitable for use within a lithium ion battery, [0005]), wherein the component consist of a self-supporting porous metal substrate (metal substrate, figure 1 #30 [0063], note the pores #40 within the metal substrate, also [0061]-[0068] discuss the pores), wherein the self-supporting porous metal substrate is electrically conductive ([0006], [0062] and [0063], the material is copper and copper is electrically conductive), and wherein the self-supporting porous metal substrate consist of a metal ([0006], [0062] and [0063]) wherein, the self-supporting porous metal substrate is copper ([0006], [0062] and [0063]) as Xu discloses the 
As to claim 35, Xu is silent to wherein, the component has a specific capacity in the electrochemical battery that is less than about 350 Ah/kg. However, as Xu discloses a component (composite anode, [0005], figurel#10, [0063]) for use in an electrochemical battery (suitable for use within a lithium ion battery, [0005]), wherein the component consist of a self-supporting porous metal substrate (metal substrate, figure 1 #30 [0063], note the pores #40 within the metal substrate, also [0061]-[0068] discuss the pores), wherein the self-supporting porous metal substrate is electrically conductive ([0006], [0062] and [0063], the material is copper and copper is electrically conductive), and wherein the self- supporting porous metal substrate consist of a metal ([0006], [0062] and [0063]) wherein, the self-supporting porous metal substrate is copper ([0006], [0062] and [0063]) as Xu discloses the same product as the instant claimed invention and where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
As to claim 37, Xu is silent to wherein a volume of the plurality of pores in the self-supporting porous metal substrate having a range of about 0.00001 to 0.01 centimeter cubed per gram. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the volume of the plurality of pores in the self-supporting porous metal substrate as a result effective variable because the pores are filled with active material thus the higher the volume of pores the more active material available to contribute to the electrochemical reaction. However, as the volume of pores . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2011/0114254) as applied to claim 1 above, and further in view of Takita (US 2009/0087750).
As to claim 9, Xu is silent to wherein the self-supporting substrate has a pore size distribution having a peak ranging from about 0.5 to 4 microns in pore diameter and multiple peaks ranging from about 0.1 to 20 nanometers. Takita discloses a microporous membrane for a battery ([0010] and [0011]) wherein, microporous membrane of the present invention exhibits a pore size distribution curve obtained by mercury intrusion porosimetry having a first peak at a pore size of from 0.01 to 0.08 microns, and second to fourth peaks at pore sizes of more than 0.08 microns and 1.5 microns or less ([0126]). It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the pore size peak distribution from Takita within Xu because of improved electrolyte absorption ([0126]). Additionally it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the pore size distribution from Takita within Xu as an a mere combining prior art elements according to known methods to yield predictable results i.e. pore size distribution with pores material within batteries (see MPEP 2143 I A) baring any criticality or unexpected results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 1, 3, 5, 12, 13, 35 and 37 are rejected under35 U.S.C. 103 as being unpatentable over Takahashi (US 2013/0101907).
As to claim 1, Takahashi discloses an anode component (figure3 #11, [0074], [0020] metal porous material) for use in an electrochemical battery ([0015]), wherein the anode component consist of a self-supporting porous metal substrate (figure3 #11, [0074], [0020] metal porous material), wherein the self-supporting porous metal substrate is electrically conductive (figure 3 #11, [0074], [0020], [0027], the material is copper and copper is electrically conductive), and wherein the self-supporting pores metal substrate consist of copper (figure3 #11, [0074], [0020], [0027], Cu is copper in paragraph [0027]) having a plurality of pores capable of ion insertion and extraction (figures 3 #11, [0074], [0020], [0027], the self-supporting metal substrate is made of the same material as the instant claimed invention and thus also has the same properties see MPEP 2112.01), the plurality of pores having an average ranging from about 0.1 to about 40 nanometers ([0031] and [0038]). While Takahashi does not specifically state average, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use any disclosed pore size as the average pore size as all of the pore sizes are disclosed. In addition, it would have been obvious to try each pore size as the average pore size given a finite number of pore sizes with a reasonable expectation of success (see MPEP 2143 I E). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).    
As to claim 3, Takahashi does not specifically state wherein, the component has a specific capacity in the electrochemical battery that is greater than about 350 Ah/kg. However, Takahashi discloses the same structure as the instant claimed invention (see claim 1 and 2 above) and where the claimed and prior art products are identical or substantially identical in 
As to claim 5, Takahashi discloses wherein, the average diameter of the plurality of pores is from about 1 to 10 nanometers ([0031] and [0038]). While Takahashi does not specifically state average, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use any disclosed pore size as the average pore size as all of the pore sizes are disclosed. In addition, it would have been obvious to try each pore size as the average pore size given a finite number of pore sizes with a reasonable expectation of success (see MPEP 2143 I E). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 12, Takahashi does not specifically state wherein, the self-supporting porous metal substrate is prepared by sintering a plurality of copper nano-particles and/or copper metal precursor to from the self-supporting porous metal substrate. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 l). Thus as Takahashi discloses the same product as the invention claim invention see claim 1and 2 above the instant claimed invention is not deemed patentable.
As to claim 13, Takahashi does not specifically state wherein, the self-supporting porous metal substrate is prepared by providing a copper-containing alloy and chemically or electrochemically de-alloying the copper containing alloy to form the self-supporting porous metal substrate. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). Thus as Takahashi discloses the same product as the invention claim invention see claim 1 and 2 above the instant claimed invention is not deemed patentable.
As to claim 35, Takahashi does not specifically state wherein, the component has a specific capacity in the electrochemical battery that is less than about 350 Ah/kg. However, Takahashi discloses the same structure as the instant claimed invention (see claim 1 and 2 above)and where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 37, Takashi is silent to wherein, a volume of the plurality of pores in the self-supporting porous metal substrate having a range of about 0.00001 to 0.01 centimeters cubed per gram. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the volume of the plurality of pores in the self-supporting porous metal substrate as a result effective variable because the higher the volume of the plurality of pores in the self-supporting porous metal substrate the better the . 
Claim 9 is rejectedunder35 U.S.C. 103 as being unpatentable over Takahashi (US 2013/0101907) as applied to claim 1 above, and further in view of Takita (US 2009/0087750).
As to claim 9, Takahashi is silent to wherein the self-supporting substrate has a pore size distribution having a peak ranging from about 0.5 to 4 microns in pore diameter and multiple peaks ranging from about 0.1 to 20 nanometers. Takita discloses a microporous membrane fora battery ([0010] and [0011]) wherein, microporous membrane of the present invention exhibits a pore size distribution curve obtained by mercury intrusion porosimetry having a first peak at a pore size of from 0.01 to 0.08 microns, and second to fourth peaks at pore sizes of more than 0.08 microns and 1.5 microns or less ([0126]). It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the pore size peak distribution from Takita within Takahashi because of improved electrolyte absorption ([0126]). Additionally it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the pore size distribution from Takita within Takahashi as an a mere combining prior art elements according to known methods to yield predictable results i.e. pore size distribution with pores material within batteries (see MPEP 2143 I A) baring any criticality or unexpected results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  
Response to Arguments
Applicant's arguments filed 9/3/2020 have been fully considered but they are not persuasive.
The applicant’s first argument is directed toward the rejection of Bartlett (US 2006/0201801). The applicant argued that because the examiner used the phrase “should it be considered that…” that the phase was an admission that Bartlett was silent to a self-supporting. The examiner respectfully disagrees. The examiners intention was to expedite prosecution, by setting forth two separate rejection. However, as the applicant has found this confusing. The examiner has removed the portion of Xu, within the rejection of Bartlett. Thus, the examiner maintains the states that Bartlett discloses the self-supporting metal substrate. This is because the material disclosed within Bartlett is palladium, which is the same as the instant specification. The thickness within Bartlett is 0.5 to 5 microns. Which is overlapping with the instant specification. The pores within Bartlett are 1-10 nanometers, which are the same as the instant specification. Per MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, Bartlett’s metal substrate would be self-supporting. The applicant takes the stance that as Bartlett states: “the mesoporous material may lack adequate strength…” that the portion is not self-supporting. The examiner respectfully disagrees.  Bartlett states “may” and does not state that it does and the instant specification does not set forth a clear strength requirement for being self-supporting. Thus, the examiner maintains the rejection. In addition, 
The applicant agues the newly amended limitation “an anode component consisting of” the applicant states that the components within the prior art such as Xu and Takahashi disclose more than one component and thus are not consisting of. The examiner agrees that Xu and Takashi disclose more than one component. However, the claim states: “the anode component consisting of…” Thus, will the anode component can only consist of one thing, however, the entire anode can consist of more than one thing. That is why the examiner recommended the claim language “the anode consist of…” which the applicant ignored and stated that they did not take the examiners recommendation. Thus, the examiner maintains the rejection as the anode can still have more than one component. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Shichao Zhang (a three-dimensional tin-coated nanoporous copper for lithium-ion battery anodes). See attached NPL note: was not used within the rejection as the claim states consisting of copper and within the article, the material is a copper aluminum composition coated with tin. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/BRIAN R OHARA/Examiner, Art Unit 1724